Notwithstanding this court’s order of March 1, 1995, no response has been received from Leon Rolle, respondent, and we have not been advised of any payment to the court reporter, therefore, IT IS ORDERED AND ADJUDGED as follows:
1. That the respondent, Leon Rolle, is found in contempt of this Court and fined $500.00 to be paid to the Clerk of this Court,
2. That he is in contempt of this Court for failure to pay the court reporter fee of $113.00, and,
3. That a copy of this order, and the order of March 1,1995, will be furnished to the Florida Bar for appropriate action.
BARKDULL, NESBITT and BASKIN, JJ., concur.